—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about December 2, 1997, insofar as appealed from, terminating respondent-appellant’s parental rights to the subject child and committing the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, following a fact-finding determination of abandonment, unanimously affirmed, without costs.
The finding of abandonment is supported by clear and convincing evidence that appellant failed to communicate with the child or petitioner agency for three and a half years following the child’s placement into foster care shortly after her birth, including the six-month period immediately preceding the filing of the instant petition. This gave rise to a presumption of abandonment that appellant did not even attempt to rebut by taking the stand and testifying to any efforts she made to so communicate (Social Services Law § 384-b [5] [a]; see, Matter of Charles Clarence C., 213 AD2d 294). While a preponderance of the evidence at the dispositional hearing clearly supports the disposition terminating appellant’s parental rights, we would note that on this record such disposition could have been made without conducting a dispositional hearing (see, Matter of Maurice Jamel G., 267 AD2d 173). Concur — Mazzarelli, J. P., Ellerin, Lerner, Rubin and Andrias, JJ.